Citation Nr: 1546662	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-13 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include chronic inflammatory demyelinating polyneuropathy (CIDP).

2.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran was afforded a videoconference hearing before the Board in September 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

Following his Board hearing, the Veteran submitted evidence that has not been considered by the Agency of Original Jurisdiction (AOJ) in the first instance. Nevertheless, a waiver of such consideration is not necessary, as the Veteran filed his appeal after February 2013.  See 38 U.S.C.A. § 7105(e) (West 2014).

The issue of entitlement to service connection for disability of the eyes, to include as secondary to peripheral neuropathy, to include CIDP, has been raised by the record in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for DDD of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides by virtue of his service in the Republic of Vietnam.

2.  It is more likely than not that the Veteran's peripheral neuropathy, to include CIDP, is related to his military service, to include herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy, to include CIDP, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service. 38 U.S.C.A. § 1110.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran is entitled to a presumption of service connection if he is diagnosed as having certain enumerated diseases associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) (2015).  Regulations pertaining to Agent Orange exposure have expanded to include all herbicides used in Vietnam.  Unless there is affirmative evidence to the contrary, a veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to Agent Orange or similar herbicide.  38 U.S.C. § 1116(f) (West 2014); 38 C.F.R. § 3.313(a) (2015).  

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e) (2015).  This list includes peripheral neuropathy, but as specified in 38 C.F.R. § 3.307(a)(6)(ii), the presumption is limited to peripheral neuropathy manifested to a compensable degree within one year after the last herbicide exposure (i.e., one year after leaving Vietnam), which is not the case here.  Id.

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents to include clarifying and expanding the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).

In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition. NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note (2) to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.

This amendment applies to claims received by VA on or after September 6, 2013, and to claims pending before VA on that date.  As the Veteran's current claim was pending before VA on September 6, 2013, the amendment applies in this case.
VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002).

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be granted for other organic diseases of the nervous system if manifested to a compensable degree within one year of separation from service provided the rebuttable presumption provisions of § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.  38 C.F.R. § 3.309(d).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail"  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Initially, the Board notes that the presumptive regulations are unavailing.  A review of the record discloses no evidence, lay or otherwise, of peripheral neuropathy or symptoms thereof, within the first year following the Veteran's last presumed exposure to herbicides or within the first year following his discharge from service.  The earliest clinical complaints regarding neuropathy symptoms appear in a July 2005 private medical record referencing numbness and weakness in the lower extremities.  

Regarding direct service connection, the first element under Shedden (current disability) is met.  Neuropathy, initially characterized as idiopathic, was first discovered in July 2010.  See September 2010 record from D.S.G., M.D.  Subsequent records reflect autoimmune neuropathy and the Veteran has related his diagnosis as CDIP.

The second Shedden element is also met.  The Veteran's DD 214 shows that the Veteran was awarded, inter alia, the Combat Infantryman Badge, the Republic of Vietnam Gallantry Citation, the Vietnam Service Medal and the Vietnam Campaign Medal indicating service in the Republic of Vietnam.  Accordingly, under 38 C.F.R. § 3.307(a)(6)(iii), the Veteran is presumed to have been exposed to an herbicide agent.

As to the third Shedden element, the Veteran contends that his herbicide exposure caused his peripheral neuropathy, to include CIDP.  VA examination in May 2011 resulted in a negative etiological opinion, with the examiner noting that the Veteran's neuropathy was idiopathic and that he did not "meet VA guidelines for Peripheral Neuropathy related to Agent Orange."  As noted above, neuropathy was first assessed in July 2010, and the private records reflecting this assessment initially characterized it as idiopathic, i.e. with unknown cause.  However, in a March 2013 opinion, A.M.D., M..D. relates the Veteran's neuropathy to herbicide exposure through the inducement of demyelination.  He cites several medical studies which document that poly neuropathy follows from dioxin exposure.  Further, in a September 2015 opinion, Dr. G. also endorses autoimmune peripheral neuropathy attributable to herbicide exposure.

Because the opinions of Dr. D. and Dr. G. relate the Veteran's peripheral neuropathy, to include CIDP, to the Veteran's conceded in-service herbicide exposure, and when read together provide a reasoned basis for the conclusion, the Board finds a nexus has been established.  Accordingly, the Board finds that a grant of service connection is warranted for peripheral neuropathy, to include CIDP.  Gilbert, supra.

ORDER

Entitlement to service connection for peripheral neuropathy, to include CIDP is granted, subject to the laws and regulations governing the award of monetary benefits.

REMAND

The Veteran seeks entitlement to service connection for DDD of the cervical spine.  He asserts that his currently diagnosed disability of the cervical spine is attributable to carrying heavy equipment in service.  See November 2010 Notice of Disagreement (NOD).

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In May 2011, the Veteran was afforded a VA examination to address the etiology of his cervical spine disability.  That examination resulted, however, in a negative etiological opinion, with the examiner concluding that the Veteran's cervical spine disability was not related to service, to include as due to carrying heavy equipment.  The examination report documents that the claims file was reviewed, and the examiner outlined the Veteran's treatment history; however, no substantial history was obtained from the Veteran.

At his Board hearing, the Veteran testified that he did not have any specific injury to the cervical spine in service, and that he did not seek treatment for any neck problems while in service.  He reiterated, however, that during his service as an Infantryman that he frequently had to carry heavy loads.  He testified that he began having symptoms "probably" in the late 1970s.  He denied seeking any treatment because he had just "lived with it."  

The examiner's May 2011 opinion does not take into consideration the Veteran's reports of pain in his neck since shortly after service, and thus appears to be based upon an inadequate history.  Stefl, supra.  Thus, the examination report is inadequate.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician for the purpose of ascertaining the presence, nature and likely etiology of any diagnosed disability of the cervical spine, to include DDD.  The examiner must obtain a complete, pertinent history from the Veteran regarding his neck pain, and review the claims file in conjunction with the examination.  Of particular note, attention is invited to the Veteran's sworn hearing testimony regarding the types of duties he had in service, the approximate start of his pain in the late 1970s, his post-service employment, and why he essentially self-treated his pain.  See Hearing Testimony, VBMS, receipt date September 9, 2015, pages 3-5 and 9-11.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any disability of the cervical spine, to include DDD, is attributable to service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed neck disorders.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


